DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
Regarding claim 12, Applicant argues Borod (US 5409167) does not disclose or suggest that the tube is disposable because the tube is a complex structure and expensive and the kit makes no mention of a carrying case (Applicant Arguments/Remarks, p. 8-9). Examiner disagrees. The complexity and cost of a tube does preclude its disposability. Disposable only requires that the item have the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 8 now includes “wherein the pump is an electric pump” in line 11. Claim 11 recites “wherein the pump is a manually operated pump” in lines 1-2. The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5409167) in view of Waldron (US 1609125) and McCabe (US 20100306912).
Regarding claim 1, Borod (‘167) discloses a portable bidet system, comprising: 
a supply tube (120, tube connecting to 114, 130);
an adapter (lower portion of 12) configured to affix to the supply tube between a first end (end of 120) of the supply tube and a second end (end of 130) of the supply tube to secure the first end of the supply tube within a fluid container (122); 
a pump (114) operationally connected to the second end of the supply tube; 
the pump comprising an outlet (outlet of 114) further comprising a connector (118) integral to the outlet and configured to accept a free end of a delivery tube (54) therein; and 
the delivery tube connected (via 130) to the outlet of the pump.

Waldron discloses a fountain spray including a pump (13) disposed outside of and separate from the adapter (6-12).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include the pump outside of and separate from the adapter as claimed, as taught by Waldron, in order to permit the user to easily clean or modify the pump.
McCabe discloses self-cleansing system including the use of quick connectors (¶ 0027).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include a quick connector as claimed, as taught by McCabe, since it was known in the art that quick-connect couplings can be used to connect inlets and outlets (¶ 0027).
Regarding claim 2, the combination above, and specifically Borod (‘167) discloses the adapter attaches to the fluid container by a connection selected from the group of connections consisting of a threaded connection (24), a snap-on connection, a clamped connection, and a press fit connection.
Regarding claim 3, the combination above, and specifically Borod (‘167) discloses the pump is an electric pump (col. 2, ll. 32-38) and wherein the electric pump is battery powered (via 44).

Regarding claim 6, the combination above, and specifically Borod (‘167) discloses wherein the delivery tube is disposable (the tube of Borod (‘167) is capable of being disposed).
Regarding claim 7, the combination above, and specifically Borod (‘167) discloses the disposable delivery tube comprises flexible medical tubing (col. 2, ll. 39-45).
Regarding claim 12, Borod (‘167) discloses a kit (col. 4, ll. 62 - col. 5, ll. 7) for a portable bidet system, the portable bidet system, comprising: an adapter (lower portion of 12) configured to attach to the open end of a fluid container (122); 
a supply tube (120, tube connecting to 114, 130) disposed entirely through the adapter (120, tube connecting to 114, 130 extend entirely through the lower portion of 12), a first end (end of 12) of the supply tube secured by the adapter within the fluid container; 
an electric pump (114), the electric pump operationally connected to a second end (end of 130) of the supply tube; 
a power bank (144) and power cable (47, 49, connection between 144 and 114) for supplying power to the electric pump; 
a disposable delivery tube (54) connected (via 130) to an outlet (outlet of 114) of the pump; and 

the kit further comprising the plurality of disposable delivery tubes; wherein the adapter, the supply tube, the electric pump, the power bank and power cable, and the plurality of delivery tubes are all disposed within the carrying case (spray bottle, discharge tube, and all necessary materials are included in a package; col. 4, ll. 62 - col. 5, ll. 7). 
However, Borod (‘167) does not disclose the pump is disposed outside of and separate from the adapter as claimed.
Waldron discloses a fountain spray including a pump (13) disposed outside of and separate from the adapter (6-12).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include the pump outside of and separate from the adapter as claimed, as taught by Waldron, in order to permit the user to easily clean or modify the pump.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5409167) over Waldron (US 1609125) and McCabe (US 20100306912) as applied to claim 4 above, and further in view of De Rosa (US 20120158193).

However, Borod (‘167) does not disclose a USB or micro-USB port for supplying power to the pump as claimed.
De Rosa discloses a dispensing device wherein the electric pump further comprises a Universal Serial Bus (USB) port or a micro-USB port for connection with the power bank (140) via a cable or via direct connection (¶ 0163).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include a USB port as claimed, as taught by De Rosa, in order to connect to a personal computer so the rechargeable accumulator can be recharged (¶ 0163).
Claims 8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5409167) in view of Waldron (US 1609125) and Plate (US 20140373263).
Regarding claim 8, Borod (‘167) discloses a portable bidet system, comprising: 
a supply tube (120, tube connecting to 114, 130);
an adapter (lower portion of 12), wherein the supply tube is affixed to extend entirely through the adapter (120, tube connecting to 114, 130 extend entirely through the lower portion of 12), and the adapter () is configured to attach to the open end of a fluid container (122) to secure a first end (end of 120) of the supply tube within the fluid container; 

a delivery tube (54) operationally connected by the quick connector to the pump outlet;
wherein the pump is an electric pump (col. 2, ll. 32-38) and one or more control buttons (136), wherein the one or more control buttons control the pumping rate of the electric pump (col. 3, l. 58 - col. 4, l. 7; 36 controls the pump).
However, Borod (‘167) does not disclose the pump is disposed outside of and separate from the adapter, a communication circuit, and a display as claimed.
Waldron discloses a fountain spray including a pump (13) disposed outside of and separate from the adapter (6-12).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include the pump outside of and separate from the adapter as claimed, as taught by Waldron, in order to permit the user to easily clean or modify the pump.
However, Borod (‘167) does not disclose a communication circuit and display as claimed.
Plate discloses an assembly including a communication circuit (200) allowing the bidet to be remotely controlled and monitored (via 200); and further comprising a display (150, 260) having one or more control buttons (¶ 0065, 0100), the display generated by software running on a smart phone or tablet (¶ 0062, 0098, 0103) in communication 
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include a communication circuit and display as claimed, as taught by Plate, in order to provide a remote control device to control functions of the fixture (¶ 0065) which may communicate with a wireless network device (¶ 0098).
Regarding claim 10, the combination above, and specifically Borod (‘167) discloses the delivery tube comprises flexible medical tubing (col. 2, ll. 39-45).
Regarding claim 11, the combination above, and specifically Borod (‘167) further discloses the pump is a manually operated pump (136 is manually actuated).
Regarding claim 14, the combination above, and specifically Borod (‘167) further discloses wherein the delivery tube is disposable (the tube of Borod (‘167) is capable of being disposed).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5409167) over Waldron (US 1609125) and Plate (US 20140373263) as applied to claim 8 above, and further in view of Crawford (US 20160346803).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
However, Borod (‘167) does not disclose an outlet tube as claimed.
Crawford discloses a portable spray system wherein the pump outlet (outlet of 102) further comprises an outlet tube (103) connected to the pump outlet and having the quick connector (84-85) on a free end thereof.

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754